         Case 1:19-cv-10219-PBS Document 21 Filed 08/27/20 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

LEONITUS JABIR BEY,                                     C.A. NO.: 19-cv-10219PBS


       Plaintiff,

v.

DAVID PENDER,
     Defendant

                         DEFENDANT DAVID PENDER’S
                     MEMORANDUM OF LAW IN SUPPORT OF HIS
                       MOTION FOR SUMMARY JUDGMENT

I.     STATEMENT OF THE CASE

       This is an action brought by a pro se plaintiff. Although difficult to glean from the

complaint, it appears that the claims are for the following: a claim for Genocide pursuant to 18

U.S.C § 1091(e), a violation of the Massachusetts Declaration of Rights, unlawful arrest,

assault and battery, and a violation of the Fifth Amendment of the United States Constitution.

42 U.S.C. § 1983 was not pled.

II.    SUMMARY OF THE FACTS

       The detailed facts are contained in the defendant’s Concise Statement of Material Facts

of Record as to Which the Moving Party Contends There Is No Genuine Issue to be Tried

pursuant to Local Rule 56.1, filed with this motion.

       On January 22, 2019, David Pender a police officer for the City of Lowell observed the

pro se plaintiff Leonitus Jabir Bey aka Leon Campbell (“Bey”) operating a vehicle and

committing motor vehicle violations.     The defendant attempted to stop Bey by pursuing him

with lights flashing but Bey admittedly did not stop. He proceeded along and continued to violate

motor vehicle laws until he arrived at his house.

                                                    1
         Case 1:19-cv-10219-PBS Document 21 Filed 08/27/20 Page 2 of 15




       The defendant contends that the plaintiff refused to get out of the car despite numerous

commands. A struggle ensued after the pro se plaintiff knocked the defendant’s taser from the

defendant’s hand. Mr. Bey was arrested and charged with a number of offenses:

carrying a dangerous weapon pursuant to M.G.L. c. 269, §10, negligent operation of a motor

vehicle pursuant to M.G.L. c. 90, § 24(2)(a), unlicensed operation of a motor vehicle c. 90, § 10,

providing false information to law enforcement pursuant to c. 268, § 34A, resisting arrest

pursuant to M.G.L. c. 268. § 32B, failing to stop for a police officer pursuant to c. 90, § 25, a

marked lane violation pursuant to c. 89, § 4A, operating an unregistered motor vehicle pursuant

to c. 90, § 9, and a passing violation pursuant to M.G.L. c. 89. § 2. (Exhibit 1 - Criminal

Complaint of the Lowell District Court attached to Plaintiff’s Complaint, Document 1-1, p. 21-

24.

       After a jury trial at Lowell District Court on September 3-September 4, 2019, the verdict

and findings on the charges were as follows: resisting arrest – guilty – sentenced to six months

in the house of correction, suspended with probation until September 3, 2021 concurrent with the

charge of negligent operation of a motor vehicle; negligent operation of a motor vehicle – guilty

– sentenced to six months in the house of correction, suspended with probation until September

3, 2021; unlicensed operation of a motor vehicle – guilty - $500.00 file; carrying a dangerous

weapon – not guilty; providing false information to law enforcement – nolle prossed;; failing to

stop for a police officer – guilty - $100.00 fine; marked lane violation – responsible filed;

unregistered vehicle – not responsible; passing lane violation – responsible, filed. (Exhibit 2 –

Certified docket from the Lowell District Court in the case of Commonwealth of Massachusetts

v. Leon J. Campbell, Lowell District Court Docket No. 1911CR000365.)

       Mr. Bey represented himself in the criminal trial and testified under oath. (Exhibit 3 –



                                                  2
          Case 1:19-cv-10219-PBS Document 21 Filed 08/27/20 Page 3 of 15




Transcript of the jury trial in the case of Commonwealth of Massachusetts v. Leon J. Campbell,

Lowell District Court Docket No. 1911CR000365.)

         A review of the docket of the Massachusetts Appeals Court indicates no appeal has been

filed.

III.     STANDARD OF REVIEW

         Rule 56 of the Federal Rules of Civil Procedure provides that the court shall grant

summary judgment if the moving party shows, based on the material in the record, “that there is

no genuine dispute as to any material facts and the movant is entitled to judgment as a matter of

law.” F.R.C.P. 56.

         A factual dispute precludes summary judgment if it is both genuine and material See

Anderson v. Liberty Lobby, Inc., 477 U.S. 232, 247-48, 106 Sup.Ct. 2505 (1986). Once the

moving party shows the absence of any disputed material fact, the burden shifts to the non-

moving party to place at least one material fact into dispute. Mendes v. Medtronic, Inc., 18 F.3d

14, 15 (1st Cir. 1994). When ruling on a motion for summary judgment the court must view the

facts in the light most favorable to the non-moving party drawing all reasonable inferences in

that party’s favor. Scanlon v. Dep’t of Army, 277 F.3d 598, 600 (1st Cir. 2002).



IV.      ARGUMENT

         1.     The claims are precluded by Heck v. Humphrey.

         A Judgment as a Matter of Law should enter in favor of the defendant on all claims

arising out of the incident which resulted in the plaintiff’s criminal convictions. Heck v.

Humphrey, 512 U.S. 477, 114 S.Ct. 2364 (1994) held that where a § 1983A suit for damages

would ‘necessarily imply’ the invalidity of an inmate’s conviction, or ‘necessarily imply’ the



                                                  3
         Case 1:19-cv-10219-PBS Document 21 Filed 08/27/20 Page 4 of 15




invalidity of an inmate’s sentence such a claim is not cognizable under § 1983 unless or until the

inmate obtains favorable resolution of his challenge to his conviction. Thore v. Howe, 466 F.3d

173, 179 (1st Cir. 2006) (quoting Heck, 512 U.S. at 487). White v. Gittens, 121 F. 3d 803, 806

(1st Cir 1997) Although Heck involved an inmate the Heck v. Humphrey doctrine is not limited

to incarcerated plaintiffs. Heck “. . . avoids parallel litigation over the issues of probable cause

and guilt . . . and it precludes the possibility of the claimant succeeding in the tort action after

being convicted in the underlying criminal prosecution, in contravention of a strong judicial

policy against the creation of two conflicting resolutions arising out of the same or identical

transaction.” DeLeon v. City of Corpus Christi, 488 F.3d 649, 655 (5th Cir. 2007). As explained

below, Heck compels entering judgment as a matter of law against Mr. Bey on his claims.

        Because Bey’s criminal conviction arises from the very same incident underlying his

claims of unlawful arrest, assault and battery, due process violation, etc., his claims require

negating an element of his conviction thereby triggering Heck preclusion particularly where he

alleges no self-culpability despite his convictions. In determining whether Heck precludes a §

1983 claim of excessive police force such as Bey’s claims in this case, the reviewing court

considers “. . . the relationship between the § 1983 claim and the conviction, including asking

whether the plaintiff would prevail only by negat[ing] an element of the offense which he [was]

convicted.” Thore, 466 F.3d at 179 (quoting Heck, 512 U.S. at 286, n. 6).

        When a Court rules that a §1983 claim of excessive force requires negating an element of

the plaintiff’s criminal conviction, Heck compels entering dispositive relief against the plaintiff.

See Havens v. Johnson 783 F.3d 776 at 783-85 (10th Cir) (affirming summary judgment against

plaintiff; claim of excessive force required negating an element of conviction for attempted first-

degree assault on police officer); DeLeon, 488 F.3d at 656-57 (“There is no alternative pleading



                                                   4
         Case 1:19-cv-10219-PBS Document 21 Filed 08/27/20 Page 5 of 15




or theory of recovery that would allow this claim for excessive force to proceed without

interfering with the Texas proceeding against DeLeon for aggravated assault on a police officer;”

Statchen v. Palmer, 2009 U.S. Dist. LEXIS 84169, (D.N.H. 2009), aff’d 623 F.3d 15 (1st Cir.

2010) (“To the extent that Statchen contends that any force was unreasonable because he was not

resisting detention at the market or in his cell, that theory would negate his convictions for

resisting detention. As a result, a claim that the defendants used excessive force because he was

not resisting would violate the Heck rule and is barred”); Wilkins v. City of Royal Oak, 2005

U.S. Dist. LEXIS 42474, (E.D.Mich. 2005) ([Plaintiff’s] §1983 excessive-force claims and her

no-contest conviction for assault and battery are ‘inextricably intertwined’ because they arose out

of [Plaintiff’s] and Defendants’ on-going struggle … [Plaintiff’s] §1983 claims would

necessarily imply the invalidity of her assault-and-battery conviction [and] … fail as a matter of

law [under Heck]) (citing Cummings v. City of Akron, 418 F.3d 676, 682 (6th Cir. 2005)).

       A §1983 plaintiff alleging excessive police force is not automatically barred from

prosecuting such a claim due to the plaintiff’s conviction arising from the incident upon which

the §1983 claim is based, even when the conviction arises from a physical encounter with law

enforcement. See Havens, 783 F.3d at 782 (“An excessive force claim against an officer is not

necessarily inconsistent with a conviction for assaulting the officer … the claim may be that the

officer used too much force to respond to the assault or that the officer used force after the need

for force had disappeared”). See also Thore, 466 F.3d at 180 (“Even the fact that defendant was

convicted of assault on a police officer does not, under Heck, as a matter of law necessarily bar a

§1983 claim of excessive force”) (emphasis in original). 1



1
 The First Circuit’s use of italics suggests that only in a rare instance will a plaintiff avoid Heck
preclusion when, as here, a §1983 plaintiff, convicted of an assault-related offense, alleges
excessive police force. See id. The First Circuit also noted that “[j]ust as it is true that a §1983
                                                  5
         Case 1:19-cv-10219-PBS Document 21 Filed 08/27/20 Page 6 of 15




       However, Heck precludes a §1983 claim of excessive police force by a plaintiff convicted

of a crime arising out of the incident on which the §1983 claim is based when the plaintiff

alleges in the civil suit that he or she did nothing wrong with respect to the underlying

incident; (emphasis added) such pleading contradicts the culpability evidenced by the plaintiff’s

criminal conviction, and necessarily implies the invalidity of the conviction. 2 See Masterson v.

Grant 2011 U.S. Dist. Court Virginia Eastern District, LEXIS 6974, where the Court noted that

“[u]nder clearly established law, law enforcement officers are entitled to use reasonable force in

restraining suspects who are committing assault or resisting arrest.” (citing Graham v. Connor,

490 U.S. 386, 396 (1989)). A §1983 plaintiff accordingly cannot commit such criminal offenses

prior to suit and later in suit simultaneously allege excessive force and maintain innocence in the

underlying incident because, as a matter of law, a police officer is entitled to use reasonable force

in restraining such a wrongdoing plaintiff (who should likewise expect that such reasonable force

will be used) and the plaintiff’s profession of innocence contradicts the criminal conviction. See

id. and Havens, 783 F.3d at 783-84.

       In Havens, where the §1983 plaintiff was convicted via an Alford plea of attempted first-

degree assault of a police officer, the Tenth Circuit noted that the substance of the plaintiff’s

complaint alleged no wrongdoing or culpability by the plaintiff, in contravention of his

conviction:



excessive force claim after an assault conviction is not necessarily barred by Heck, it is also true
that it is not necessarily free from Heck.” 466 F.3d at 180.
2
  Finality of convictions, including plea agreements, is a long-standing, well-recognized policy.
See Olsen v. Correiro, 189 F.3d 52, 69 (1st Cir. 1999) (“Absent a showing that a plea was in some
way constitutionally infirm, parties must be held to the terms of the plea so as to ensure society’s
interest in the integrity of the system of compromise resolution of criminal charges”). A criminal
defendant cannot be permitted to obtain the benefit of a plea bargain, then commence a subsequent
§1983 suit, alleging excessive police force arising from the very incident giving rise to conviction,
when such a claim is grounded upon a profession of innocence contradicted by the conviction.
                                                  6
         Case 1:19-cv-10219-PBS Document 21 Filed 08/27/20 Page 7 of 15




                Havens’ plea [for attempted first-degree assault] is incompatible with
                his §1983 claim. His complaint did not allege, and his opening brief
                does not argue, that [Detective] Johnson used excessive force in
                response to an attempted assault by Havens. Rather, he contends that
                Johnson’s use of force was unreasonable because … he did nothing
                wrong and did not intend or attempt to injure Johnson. This version
                of events could not sustain the elements of attempted first-degree
                assault … and the factual basis for Havens’ plea.

        Id. at 783. Heck accordingly precluded the §1983 claim of excessive force. Id. at 783-84.

        A similar Heck-preclusion result entered in DeLeon, 488 F.3d at 656-57 (5th Cir 2007)

where the plaintiff’s complaint “… maintains that he [plaintiff] did nothing wrong, that he

simply defended himself, against mace, baton, and then gun, as the violence escalated.” 488 F.3d

at 656. “DeLeon still thinks he’s innocent. His federal complaint contradicts his confession in

Texas court, belying any suggestion on appeal that he has accepted his conviction for aggravated

assault …” Id. at 657. That contradiction compelled Heck preclusion. Id. A similar Heck-

preclusion result entered in Stone v. Wall, 2014 U.S. Dist. R.I., LEXIS 182749, and Masterson

v. Grant, 2011 United States District Court for the Eastern District of Virginia, Alexandria

Section, LEXIS 6974

        In this case, the plaintiff was convicted after trial rather than as a result of a plea or

admission. The plaintiff claims that he did nothing wrong, and that he was not required to follow

the orders of the police to step outside of the car, and that he did not actively resist but was

assaulted. He stated at his criminal trial, in his civil complaint and at his deposition that all he did

was hold on to the steering wheel while he was hit in the face. All of these claims are

incompatible with his conviction.

        Bey’s pleading also resembles the defective excessive force claim in Havens, 783 F.3d at

783, in that, like the Havens plaintiff, Bey fails to account for or address his criminal

wrongdoing in his complaint. “Havens does not present an alternative scenario consistent with

                                                   7
         Case 1:19-cv-10219-PBS Document 21 Filed 08/27/20 Page 8 of 15




his attempted-assault conviction.” Havens, at 783-84. Similarly, Bey does not offer or present an

alternative scenario consistent with his convictions for resisting arrest. Bey’s claim that he was

wrongfully pursued or stopped are also inconsistent with his conviction on negligent operation

of a motor vehicle.

       Indeed, Bey’s Complaint does not allege any culpability or wrongdoing on his part, and,

like the 1983 claims of excessive force that were jettisoned in Havens, and DeLeon, 488 F.3d at

656-57, 3 Bey’s claim of excessive police force is linked to his claim of innocence in the

underlying incident. Such professed innocence cannot, as a matter of law, comport with Bey’s

criminal convictions because Bey’s civil rights claims must necessarily imply that he did not

resist arrest. Indeed, Bey’s convictions for resisting arrest show indisputably that as a matter of

law, per Masterson, that the defendant officer was entitled to use reasonable force to remove

Bey from the car and restrain him.

       Here, it is clear that the allegations the pro se plaintiff made are completely intertwined

with the criminal charges for which he was convicted after a jury trial. Furthermore, the pro se

plaintiff maintains that he was completely blameless and did nothing. The pro se plaintiff’s

claim must fail because any amount of force by the police officer would be a violation.

       If the 1983 claim would necessarily imply the invalidity of the plaintiff’s conviction or

sentence, the complaint must be dismissed unless the plaintiff can demonstrate that the

conviction or sentence has already been invalidated. Heck at 486-487. There has been no

appeal, or any other action taken by the pro se plaintiff with regard to his convictions.

       Where Heck arises where a plaintiff has been convicted of a crime or pleaded guilty to a




3
 See also Stone, 2014 U.S. Dist. LEXIS 182749, 19-21; Masterson, 2011 U.S. Dist. LEXIS
6974, 12-6.
                                                 8
         Case 1:19-cv-10219-PBS Document 21 Filed 08/27/20 Page 9 of 15




crime stemming from interactions with police officers, the First Circuit and other circuit courts

have indicated that Heck serves as a bar to the plaintiff’s civil rights claim if the plaintiff

maintains in that civil suit that he did nothing wrong and the officers employed excessive force.

See Havens v. Johnson, 783 F.3d 776, 783-784 (10th Cir. 2015) (Heck barred § 1983 excessive

force claim where plaintiff pleaded guilty to attempted assault of officer and plaintiff maintained

he was faultless); DeLeon (Heck barred a § 1983 excessive force claim where plaintiff pleaded

guilty to aggravated assault of police officer and plaintiff maintained he was faultless); Thore

(Heck barred § 1983 excessive force claim where plaintiff pleaded guilty to assault and battery

of police officers with dangerous weapon to extent claim based on plaintiff’s theory that he was

faultless of any assault). See also Bochart v. Lowell, 2016 WL 696087 at 4-5 (D. Mass. 2016)

(Heck barred § 1983 excessive force claim where plaintiff admitted to facts as to assault and

battery of officer and resisting arrest to extent claim based on theory that officer attacked

plaintiff without justification); Stone v. Wall, 2015 WL 1137544 (D.R.I. 2015). Heck barred §

1983 retaliatory claim where plaintiff pleaded nolo contendere to assault of officers and denied

fighting or resisting officers).

        Wherefore the Plaintiff’s federal claims should be dismissed.

        Mr. Bey’s state-law claims should also be dismissed. [W]hile the Heck doctrine arose in

relation to § 1983 claims, the doctrine is intended to prevent collateral attacks on criminal

convictions and is based on “the hoary principle that civil tort actions are not appropriate

vehicles for challenging the validity of outstanding criminal judgments. Heck, 512 U.S. at 484-

486.

        Massachusetts trial courts have extended the Heck doctrine to state-law tort claims

where success on those claims would similarly undermine the validity of criminal convictions.



                                                   9
        Case 1:19-cv-10219-PBS Document 21 Filed 08/27/20 Page 10 of 15




See Mangual v. Worcester, 285 F. Supp. 3d 465, 472 (D. Mass. 2018) (supporting that Heck

applies with equal weight to state-law claims); Cabot v. Lewis, 241 F. Supp. 3d 239, 257-260 (D.

Mass. 2017) (finding Heck applicable to state-law tort claims and analyzing effect of Heck on

claims for MCRA violation, battery, assault, false imprisonment, false arrest, intentional

infliction of emotional distress, and other torts); Lombard v. Salisbury Police Dep’t, 1995 WL

1146874 (Mass. Super. 1995) (applying Heck to a Massachusetts Civil Rights Act claim

“[g]iven the strong policy against collateral attack of a criminal conviction, the importance of

finality in criminal judgments, and the various avenues which remain open to a plaintiff who

seeks a new trial or reversal or expungement of his criminal conviction”). But see Turkowitz v.

Provincetown, 914 F. Supp. 2d 62, 74-75 (D. Mass. 2012) (Heck does not bar state-

law tort claims).

        For the reasons stated above, the defendant respectfully requests that the state

claims be dismissed based on the Heck v. Humphrey preclusion.

       2.      Officer Pender is Entitled to Qualified Immunity

       Qualified immunity dictates “that ‘government officials performing

discretionary functions, generally are shielded from liability for civil damages insofar

as their conduct does not violate clearly established statutory or constitutional rights

of which a reasonable person would have known.’” Prokey v. Watkins, 942 F.2d 67,

72 (1st Cir. 1991), quoting Harlow v. Fitzgerald, 457 U.S. 800, 812

       (1982). “‘[U]nder the Harlow standard ... an allegation of malice is not

sufficient to defeat immunity if the defendant acted in an objectively reasonable

manner.’” Watkins, 942 F.2d at 72, quoting Malley v. Briggs, 475 U.S. 335, 341

(1986). Further, the qualified immunity inquiry ... allows as well for the inevitable



                                                 10
         Case 1:19-cv-10219-PBS Document 21 Filed 08/27/20 Page 11 of 15




reality that “law enforcement officials will in some cases reasonably but mistakenly

conclude that [their conduct] is [constitutional], and ... that ... those officials like other

officials who act in ways they reasonably believe to be lawful should not be held

personally liable. Hegarty v. Somerset County, 53 F.3d 1367, 1373 (1st Cir. 1995),

quoting Anderson v. Creighton, 483 U.S. 635, 641 (1987). Qualified immunity

balances two important interests – the need to hold public officials accountable when

they exercise power irresponsibly and the need to shield officials from harassment,

distraction, and liability when they perform their duties reasonably. The protection of

qualified immunity applies regardless of whether the government official’s error is “a

mistake of law, a mistake of fact, or a mistake based on mixed questions of law and

fact. Pearson v. Callahan, 555 U.S. 223, 231 (2009), quoting Groh v. Ramirez, 540

U.S. 551, 567 (2004) (Kennedy, J., dissenting).

        The qualified immunity inquiry is a two-part test, where a court must decide,

(1) whether the facts alleged or shown by the plaintiff make out a violation of a

constitutional right and (2) if so, whether the right was “clearly established” at the

time of the defendant’s alleged violation. Maldonado v. Fontanes, 568 F.3d 263 (1st

Cir. 2009), citing Pearson v. Callahan, 555 U.S. 223, 223-224 (2009). The second

prong of the test contains dual aspects.

        One aspect of the analysis focuses on the clarity of the law at the time of the

alleged civil rights violation. To overcome qualified immunity, the contours of the

right must be sufficiently clear that a reasonable official would understand that what

he is doing violates that right. Maldonado, 568 F.3d at 269, citing Anderson, 483 U.S.

at 640.The other aspect focuses more concretely on the facts of the particular case and



                                                   11
        Case 1:19-cv-10219-PBS Document 21 Filed 08/27/20 Page 12 of 15




whether a reasonable defendant would have understood that his conduct violated the

plaintiff’s constitutional rights. Id. Additionally, [c]ognizant of both the contours of

the alleged infringed right and the particular facts of the case, “the relevant

dispositive inquiry in determining whether a right is clearly established is whether it

would be clear to a reasonable officer that his conduct was unlawful in the situation

he confronted.” ... the salient question is whether the state of the law at the time of the

alleged violation gave the defendant fair warning that his particular conduct was

unconstitutional. Id., citing Brosseau v. Haugen, 543 U.S. 194, 198 (2004). “These

two prongs of the analysis need not be considered in any particular order, and both

prongs must be satisfied for a plaintiff to overcome a qualified immunity defense.”

Raiche v. Pietroski, 623 F.3d 30, 35 (1st Cir. 2010).

       Here, Officer Pender’s actions passed the two-prong test. The defendant officer

utilized force in defense of the attack by the pro se plaintiff. Pro se plaintiff was

ordered to exit the vehicle, he resisted removal from the vehicle and when he did, he

engaged in assaultive conduct against the police officer by knocking the taser out of his

hands. The pro se plaintiff was clearly resisting and actively assaultive and the facts do

not indicate excessive force nor would an objectively reasonable police officer believe

he was violating the pro se plaintiff’s civil rights and a reasonably objective officer

would not know he was violating civil rights.

       Wherefore, the defendant respectfully moves the Court to dismiss the

Complaint.

       3.      The Plaintiff’s Claims are Precluded by Judicial Estoppel

       Judicial estoppel, which applies equally to civil and criminal proceedings,



                                                  12
        Case 1:19-cv-10219-PBS Document 21 Filed 08/27/20 Page 13 of 15




(see Commonwealth v. Prophete, 443 Mass. 548, 555 n.10, 823 N.E.2d 343 (2005), "is an

equitable doctrine that precludes a party from asserting a position in one legal proceeding that is

contrary to a position it had previously asserted in another proceeding." Otis v. Arbella Mut. Ins.

Co., 443 Mass. 634, 639-640, 824 N.E.2d 23 (2005), quoting from Blanchette v. School Comm.

of Westwood, 427 Mass. 176, 184, 692 N.E.2d 21 (1998). The doctrine is particularly applicable

to cases, such as the one here, where permitting a subsequent proceeding to go forward would

produce "inconsistent determinations . . . endangering the integrity of the judicial process." Otis

at 643, quoting from Alternative Sys. Concepts, Inc. v. Synopsys, Inc., 374 F.3d 23, 33 (1st Cir.

2004). The plaintiff was convicted of resisting arrest arising out of the same transaction and upon

the same person against whom he is now suing. He was convicted of crimes which are arrestable

offenses and thus he cannot maintain a suit for false arrest or other civil claims arising from

proper police actions which were confirmed by the conviction.

       Wherefore the defendant respectfully moves that the complaint be dismissed.

       4.      There is No Plausible Cause of Action for Violation of the
               Massachusetts Declaration of Rights

               There is no private right of action under the Massachusetts Declaration of Rights.

The plaintiff instead must allege a violation of something else such as § 1983 or the

Massachusetts Civil Rights Act because it is generally accepted that the Massachusetts Civil

Rights Act “occupies the field” under most circumstances. Martino v. Hogan, 37 Mass. App. Ct.

710, 643 N.E. 2d 53 (1994). The Supreme Judicial Court has never held that there is a right of

action to enforce the Declaration of Rights. Martino at 720. The SJC has stated that a person

whose civil rights had been interfered with may be entitled to judicial review even in the absence

of a statute providing a procedural vehicle for obtaining relief, Phillips v. Youth Development

Program, Inc., 390 Mass. 652 (1983). The SJC observed without explicitly deciding that the

                                                 13
        Case 1:19-cv-10219-PBS Document 21 Filed 08/27/20 Page 14 of 15




absence of a statutory remedy for the violation of Constitutional rights cannot absolutely and in

all cases bar judicial protection of those rights, Carlson v. Green, 446 U.S. 14 (1980). Phillips,

390 Mass. 658, n.4. Here, however the pro se plaintiff had alternative statutory remedies such

as the Massachusetts Civil Rights Act or § 1983. This court has also so held. Cryer v. Spencer,

934 F. Supp. 2d 323 (D. Mass. 2013); Orell v. UMass Memorial Medical Center, Inc., 203 F.

Supp 2d 52, 71 (D. Mass. 2002).

       Lastly, pro se plaintiff alleges Genocide.(18 U.S.C. §1091 (a) (“Whoever, with the

specific intent to destroy… a national ethnic, racial or religious group….) The Complaint sets

forth no facts or any allegations to support a plausible claim that the defendant in this motor

vehicle stop in Lowell committed or attempted to commit genocide. To survive review, the

Complaint must state a claim that is plausible on its face. Bell Atl. Corp. v. Twombly, 550 U.S.

544 (2007). Therefore, the claim of genocide must be dismissed.

V.      CONCLUSION

       For all the above reasons, the defendant respectfully requests that the Court dismiss the

Complaint.

                                              The Defendant,

                                              DAVID PENDER,

                                              By his attorney,

                                              /s/Bradford N. Louison
                                              _____________________________
                                              Bradford N. Louison, Esq. BBO#305755
                                              blouison@lccplaw.com
                                              Louison, Costello, Condon & Pfaff, LLP
                                              101 Summer Street
                                              Boston, MA 02110
                                              (617) 439-0305
Date: August 27, 2020



                                                 14
       Case 1:19-cv-10219-PBS Document 21 Filed 08/27/20 Page 15 of 15




                               CERTIFICATE OF SERVICE

      I hereby certify that on this day, I caused the foregoing to be served by first class mail to:

                                           Leonitus Jabir Bey
                                            P.O. Box 1934
                                          Lowell, Mass 01854


                                                        /s/Bradford N. Louison

                                                     Bradford N. Louison

Dated: August 27, 2020




                                                15
